Opening of the sitting
(The sitting was opened at 9.00 a.m.)
(SV) Mr President, if you went into the corridors of Parliament yesterday you would have seen a great many stickers from the lobbyists' organisation of the European chemical industry on the floor, and some of them are still there today. I wonder whether the quaestors, when they gave permission for the exhibition, authorised the organisation to spread stickers everywhere on our floors. If that is the case, I think it was an incorrect decision. If the quaestors did not give any such permission, I think that Cefic has clearly breached its undertakings as a lobbyist and should therefore have its access pass withdrawn or at least receive a harsh reprimand. I hope you can look into what actually happened and ensure that all these stickers are removed immediately.
Fine, we shall look into the matter, Mr Schlyter.